DETAILED ACTION
This communication is in response to the claims filed on 11/19/2021
Application No: 16/593,402.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 An inspecting device for a display panel comprising:

a contact comprising first probe pins configured to contact data pads of the display panel and second probe pins configured to contact common voltage pads of the display panel;

a signal generator coupled to the first probe pins, the signal generator configured to generate a first data voltage corresponding to a first gray level and a second data voltage corresponding to a second gray level;

a power generator coupled to the second probe pins, the power generator configured to generate a first common voltage and a second common voltage of which its voltage level is different from that of the first common voltage; and

a defect detector configured to detect a defect of the display panel by removing a contact noise generated due to contact failure of the first probe pins and the second probe pins.


 
The representative claim 2 distinguish features are underlined and summarized below:
 An inspecting device for a display panel comprising:

a contact comprising first probe pins configured to contact data pads of the display panel and second probe pins configured to contact common voltage pads of the display panel;
 
a siqnal generator coupled to the first probe pins, the signal generator configured to generate a first data voltage corresponding to a first gray level and a second data voltage corresponding to a second qray level;

a power generator coupled to the second probe pins, the power generator configured to generate a first common voltage and a second common voltage of which its voltage level is different from that of the first common voltage; and

a defect detector configured to detect a defect of the display panel by removing a contact noise generated due to contact failure of the first probe pins and the second probe pins,

wherein the defect detector is configured to detect the defect of the display panel based on a first inspection image detected when the first data voltage and the first common voltage are provided to the display panel through the contact, a second inspection image detected when the first data voltage and the second common voltage are provided to the display panel through the contact, and a third inspection image detected when the second data voltage and the first common voltage are provided to the display panel through the contact.


The representative claim 13 distinguish features are underlined and summarized below:
 	 An inspecting method for a display panel, the method comprising:

providing a first data voltage corresponding to a first gray level to data pads of the display panel through first probe pins and providing a first common voltage to common voltage pads of the display panel through second probe pins;



providing the first data voltage to the data pads through the first probe pins and providing a second common voltage of which its voltage level is different than that of the first common voltage to the common voltage pads through the second probe pins;

obtaining a second inspection image by imaging the display panel;

detecting a position and luminance of a contact noise generated due to a contact failure of the first probe pins and the second probe pins based on the first inspection image and the second inspection image;

generating a compensation data configured to compensate the luminance of the contact noise;

providing a second data voltage corresponding to a second gray level to the data pads through the first probe pins and providing the first common voltage to the common voltage pads through the second probe pins, wherein the second data voltage is generated based on the compensation data;

obtaining a third inspection image by imaging the display panel; and

detecting a defect of the display panel based on the third inspection image.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 2 and 13 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of Lee, Pommerenke and KIM teach following:
Lee (US 20070120789 A1) teaches a method of economically manufacturing display devices having a matrix of drivable pixels arranged in rows and columns arranged to be driven by IC drivers, including the steps of including a plurality of sensor signal lines in the display device that are selectively connectable to certain of the pixel rows, a plurality of sensor signal lines selectively connectable to certain of the pixel columns, transmitting test signals to test predetermined ones of the rows and columns of pixels, and connecting pixel driving circuits to those display devices exhibiting uniform pixel brightness in response to the test signals.

Pommerenke (US 20080088336 A1) teaches a system and method for testing the electromagnetic (EM) susceptibility of an electronic display unit monitors the light emitted from the electronic display unit as EM noise is applied at a particular testing location of the electronic display unit. An error in the electronic display unit caused by the EM noise is detected using an electrical signal generated in response to the light from the electronic display unit.

KIM (US 20170064297 A1) teaches an array test device for a display panel includes a stage on which the display panel including a plurality of pixel circuits is disposed, a contact unit including a plurality of probe pins, an adjustment unit which adjusts the contact unit such that the probe pins contact a plurality of pads of the display panel, and a testing unit which applies an array test signal to the pixel circuits of the display panel through the probe pins and the pads, receives a test result signal from the pixel circuits through the pads and the probe pins, generates waveform information representing a waveform of the test result signal, and determines whether the pixel circuits are defective based on the waveform information.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
a signal generator coupled to the first probe pins, the signal generator configured to generate a first data voltage corresponding to a first gray level and a second data voltage corresponding to a second gray level;

a power generator coupled to the second probe pins, the power generator configured to generate a first common voltage and a second common voltage of which its voltage level is different from that of the first common voltage; and

a defect detector configured to detect a defect of the display panel by removing a contact noise generated due to contact failure of the first probe pins and the second probe pins.

Lee teaches a method of economically manufacturing display devices having a matrix of drivable pixels. However Lee failed to teaches one or more limitations including,
a signal generator coupled to the first probe pins, the signal generator configured to generate a first data voltage corresponding to a first gray level and a second data voltage corresponding to a second gray level;
a power generator coupled to the second probe pins, the power generator configured to generate a first common voltage and a second common voltage of which its voltage level is different from that of the first common voltage; and
a defect detector configured to detect a defect of the display panel by removing a contact noise generated due to contact failure of the first probe pins and the second probe pins.

	Pommerenke and KIM alone or combined failed to cure the deficiency of Lee.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a display panel and an inspecting method for a display panel utilizing the same. Further, when a display device is manufactured, various inspections are conducted to detect defects in the products. The defects may be detected by applying a test signal to the display panel utilizing a probe and checking for a short or an open state between gate lines, data lines and pixels of the display panel. Here, contact noise may be generated due to contact (e.g., contact failure) of the probes and/or the like, so that the defect of the display panel may not be accurately detected. The present invention cures the above described problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645